                                                              Case 2:17-cv-02191-JCM-EJY Document 56 Filed 08/05/21 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Thomas Mooney
                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                         DISTRICT OF NEVADA
                                                          8

                                                          9                                                       CASE NO. 2:17-cv-02191-JCM-DJA
                                                              THOMAS MOONEY,
                                                         10
                                                                                       Plaintiff,                 STIPULATION AND ORDER TO
                                                         11
                                                                                                                  EXTEND TIME FOR PLAINTIFF TO
                                                         12      v.                                               REPLY TO DEFENDANT’S OPPOSITION
                                                                                                                  PLAINTIFF’S MOTION FOR LEAVE TO
                                                         13   FIFE DERMATOLOGY, PC, d/b/a                         FILE SECOND AMENDED COMPLAINT
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              SURGICAL DERMATOLOGY & LASER
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   CENTER; DOUGLAS FIFE, M.D.; and
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              HEATHER FIFE,                                       (First Request)
                                                         15

                                                         16                           Defendants.
                                                                               .
                                                         17

                                                         18           The parties, by and through their respective counsel, hereby stipulate to extend the time

                                                         19   for Plaintiff to reply to Defendants’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
                                                         20   TO FILE SECOND AMENDED COMPLAINT (ECF No. 54) from the current due date of
                                                         21
                                                              Thursday, August 5, 2021 through and including Thursday, August 12, 2021.
                                                         22
                                                                      This is the first request for an extension of this deadline. The parties provide the
                                                         23
                                                              following information to the Court regarding the proposed extension of time:
                                                         24

                                                         25               1. Plaintiff’s counsel has been delayed in completing work over the past

                                                         26                   several weeks due to illness in his family that he has been required to

                                                         27                   attend to. He has informed Defendants’ Counsel of the details of this and
                                                         28

                                                                                                              1
                                                              Case 2:17-cv-02191-JCM-EJY Document 56 Filed 08/05/21 Page 2 of 2



                                                          1                  the parties agree to a one week extension of the Plaintiff’s deadline to file a
                                                          2                  Reply to the Opposition.
                                                          3
                                                                         2. There are no other deadlines or proceedings with which this extension
                                                          4
                                                                             would interfere.
                                                          5
                                                              This stipulation to extend the deadline is made in good faith and not for purposes of delay.
                                                          6

                                                          7

                                                          8   DATED this 5th day of August, 2021.                  DATED this 5th day of August, 2021.

                                                          9

                                                         10
                                                              ___/s/ P. Swen Prior_____________                           /s/ James P. Kemp
                                                         11   P. SWEN PRIOR, ESQ.                                  JAMES P. KEMP, ESQ.
                                                         12   SNELL & WILMER                                       KEMP & KEMP, Attorneys at Law
                                                              3883 Howard Hughes Pkwy., #1100                      7435 W. Azure Drive, Suite 110
                                                         13   Las Vegas, NV 89169                                  Las Vegas, NV 89130
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Attorney for Defendants                              Attorney for Plaintiff
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16                                               ORDER
                                                         17

                                                         18         IT IS SO ORDERED:

                                                         19                                        ____________________________________
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                         20

                                                         21                                                August 5, 2021
                                                                                                   DATED: ________________________
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
